DETAILED ACTION
	Claim 23-29 are presented for examination.
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - Sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). the compounds of Formulae Ia, Ib, Ic, Id and If are cyclic peptides that require sequence ID Nos.

Required response – Applicant must provide:

A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because it does not contain a "Sequence Listing" as a separate part of the disclosure or a CRF.

Required response - Applicant must provide:

A "Sequence Listing" part of the disclosure, as described above in item 1); together with
An amendment specifically directing its entry into the application; 
A statement that the "Sequence Listing" includes no new matter; and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825 and the "Legal Framework." 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above,  Applicant must also provide:
A CRF; and
A statement according to item 2) b) or c) above. 
If applicant desires the CRF in this application to be identical with the CRF of another application on file in the U.S. Patent and Trademark Office, such request in accordance with 37 CFR 1.821(e) may be submitted in lieu of a new CRF (form PTO/SB/93 may be used for this purpose).
Specification
The specification is objected to because it contains peptide sequences (Ia, Ib< Ic, Id and If) of more than four amino acids that require SEQ ID Nos.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

A review of the status of the claimed microorganisms was done and the following rejection is issued:
Claims 23-29 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The claims are drawn to an immobilized cycloaliphatic acyltransferase that is immobilized on an inorganic carrier where the cycloaliphatic peptide acyltransferase is derived from one of the following strains: Actinoplanes utahensis IFO-13233 strain, Actinoplanes utahensis NRRL 12052 or Streptomyces sp. 6007 strain. A review of the status of these microorganisms revealed that IFO-13233 and NRRL 12052 strains are no longer publically available. The Streptomyces sp. 6007 strain, has been disclosed by others. Ueda et al. (J. Antibiotics (2010) 63: 65-70) teaches that the strain was deposited under the terms of the Budapest Treaty with the National Institute of Bioscience with accession numbers that were later updated to FERM BP-5808, FERM BP-5810 and FERM BP-5809, respectively (page 67, bottom of right column). However, a search of depositories also revealed that that the Streptomyces sp. 6007 is also no longer publically available.
Said microorganisms are essential to the claimed invention because they are the source of the enzymes. Therefore, there must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public. If the microorganism of the said strains is not so obtainable or available, the requirements of 35 USC 112, first paragraph may be satisfied by a deposit of the microorganisms. The specification does not disclose a repeatable process to obtain the microorganisms and the microorganisms are not readily available to the public. The specification must contain the date that the microorganism was deposited, the accession number for the microorganism, the name of the microorganism and the address of where the microorganism was deposited. 
If the deposit is made under the terms of the Budapest Treaty, then an affidavit or declaration by applicants, or a statement by an attorney of record over his or hers signature and registration number, stating that all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of the patent, would satisfy the deposit requirement made herein.
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in CFR 1.801-809, applicants may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over  his or hers signature and registration number, showing that:
1. States that a deposit of the material has been made in a depository affording permanence of the deposit and ready accessibility thereto by the public if a patent is granted.  The depository is to be identified by name and address, the depositor is to be identified and the date of deposit is to be stated.

2. States that the deposited material has been accorded a specific (recited) accession number.

3. States that all restriction on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.

4. States that the material has been deposited under conditions that access to the material will be available during the pendency of the patent application to one determined by the Commissioner to be entitled thereto under 37 CFR 1.14 and 35 U.S.C § 122.

5. States that the deposited material will be maintained with all the care necessary to keep it viable and uncontaminated for a period of at least five years after the most recent request for the furnishing of a sample of the deposited microorganism, and  that samples must be stored that would make them available beyond the enforceable life of the patent for which the deposit was made.
 
6.  Provide the date of a viability test and the procedures used to obtain a sample if the test is not done by the depository. 
 
7. A statement that the deposit is capable of reproduction.

 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the strain Streptomyces sp. 6907 strain which is a strain designation. The sole designation of a microorganism by its internal designation be it a name or number is arbitrary and creates ambiguity in the claims.  For example, the microorganism disclosed in this application could be designated by some other arbitrary means, or the assignment of the microorganism name or number could be arbitrarily changed to designate another microorganism.  If either event occurs, one’s ability to determine the metes and bounds of the claim would be impaired.  See In re Hammack, 427 F.2d 1378, 1382; 166 USPQ 204, 208 (CCPA 1970).  Amendment of the claim to refer to the genus/species and deposit accession number of the claimed microorganism would obviate this rejection. 
	Claims 24-29 are rejected because they are dependent claims that do not overcome the rejected claim from which they depend.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 23-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ueda et al. J. Antibiotics (2010) 63: 65-70) in view of James (US 5,055,429), Seetharam et al. (Enzyme Microb. Technol. (2002) 31: 747-753), He et al. (J. Molec. Catal. B: Enzymes (2000) 11: 45-53) and Messing (US 3930951). 
All references except Ueda were cited in the IDS.
	Ueda teaches the screening and characterization the rapid screening of microorganisms to isolate cyclic lipopeptide acylase which is an enzyme that removes the acyl side chain of FR901379 to yield FR179642 which is an important intermediate in producing micafungin. Five microorganisms from the soil that expressed high acylase activity were selected and classified, three as Streptomyces spp. and two as filamentous fungi (abstract).

    PNG
    media_image1.png
    410
    965
    media_image1.png
    Greyscale

	Three strains of Streptomyces were isolated 6907, 8703 and 4811 (page 66, right column, second paragraph). Ueda teaches that the strains were deposited under the terms of the Budapest Treaty with the National Institute of Bioscience with accession numbers that were later updated to FERM BP-5808, FERM BP-5810 and FERM BP-5809, respectively (page 67, bottom of right column). The characterization of the three Streptomyces strains is shown in Tables 1 and 2. 
The acylases were isolated by separating the microbes from the culture broth. The deacylation of FR 901379 was carried out at various temperatures and pH conditions to determine the optima for both. The deacylase from the 6907 strain is active in the pH range of 4 to 9 and a temperature range of 30 to 70.
Ueda also reports on the relative activities of acylase produced by A. utahensis NRRL 12052 when the substrate is Echinocandin B. The structure of Echinocandin B is:

    PNG
    media_image2.png
    279
    373
    media_image2.png
    Greyscale
. Hence deacylation by an acylase from either A. utahensis NRRL 12052 or Streptomyces sp. 6901 would produce:

    PNG
    media_image3.png
    476
    620
    media_image3.png
    Greyscale
where r is H.
Thus, Ueda teaches the deacylation of FR 901379 in a buffer by a deacylase derived from Streptomyces sp. 6907. The structure of FR 901379 meets the limitations of structure I where R5 is sulfonyloxy, R2 is OH, R4 is OH, R6 is methyl, R3 is OH and R1 is palmitoyl. The product of the deacylation meets the limitations of Structure II where the R values are the same as for the substrate.  
Ueda also teaches the deacylation of Echinocandin B by deacylases derived from  Streptomyces sp. 6907 and A. utahensis NRRL 12052. The structure of Echinocandin B meets the limitations of structure I where R5 is H, R2 is OH, R4 is OH, R6 is methyl, R3 is OH and R1 is linoleyl. The product of the deacylation meets the limitations of Structure II where the R values are the same as for the substrate.  

Ueda does not teach that the reaction is carried out in a buffer with an enzyme that is immobilized on inorganic carrier where the carrier contains more than 50 wt. % of SiO2 and more than 1 wt.% of Al2O3 where the immobilization is carried out at a pH between 6 and 9 (claim 1), where the buffer is phosphate buffer (claim 26), the pH is between 4 and 9 (claim 25) and the deacylation occurs at a temperature between 20 and 70 degrees C (claim 27).
He teaches the immobilization of penicillin acylase on mesoporous silica (MCM-41) which was superior to other enzyme supports (abstract). 
The advantages of immobilization of the enzyme on a solid support include use in continuous reaction processes, extension of the lifetime of the enzyme and easy separation of the enzyme from the reaction mixture so that the enzyme can be reused (page 45, Introduction).
He teaches the preparation of the MCM-41 as well as modification with aluminum to produce Al-MCM-41 (page 46). 
It was found that the acylase was immobilized in both supports where the Si to Al ratio was 50:1 or 25:1 (table 1; page 50). The activity of the acylase on MCM-41 with silica alone or with various amounts of Al was tested and it was found that the activity of the enzyme was very good on any type of support. The ratio of Si to Al was 50:1 or 25:1 (Table 5; page 52). He teaches direct immobilization and immobilization via glutaraldehyde at pH 6.3. He teaches that the pH value of 6.3 was used in both types of immobilization because it was the most beneficial to the enzyme activity (section 2.3, page 47). A pH of 6.3 is a specie that anticipates the claimed range of 6 to 9.
The reaction with the immobilized acylase was carried out in phosphate buffer at pH 7.9 at 37 degrees C (section 2.4.2).
James teaches the immobilization of biomacromolecules (such as enzymes) on porous inorganic materials that are composed of SiO2 and Al2O3 (abstract; col. 1, lines 45-60; col. 4, lines 25-35). The ratio of the SiO2 to Al2O3 is preferably at least 1:1. Clay minerals of the kandite class are particularly suited for the immobilization material (col. 3, lies 1-10). The kandite group is represented by the formula Al2O3.2SiO2.2H2O or pyrophillite which is represented by the formula Al2O3.4SiO2.H2O (col. 2, lines 65-68). The ratio of four of silica to one of alumina and one of water meets the limitations of instant claim 1 because the carrier is 4/6 (67%) silica and 17% alumina.
Thus, James specifically teaches that the ratio of SiO2 to Al2O3 is preferably at least 1:1, from which the ordinary artisan would reasonably conclude that the wt. % of SiO2 is one or more, meaning that it is at least 50% or more of the composition. Further, James specifically teaches that a preferred inorganic carrier is the kandite class and mentions two, formula Al2O3.2SiO2.2H2O or pyrophillite which is represented by the formula Al2O3.4SiO2.H2O (col. 2, lines 65-68). Thus, the ordinary artisan is guided by James to select a kandite aluminosilicate and the selection of pyrophillite from a small genus of two is easily envisaged by the ordinary artisan. Therefore, James provides reasonable guidance to motivate the ordinary artisan to choose a kandite carrier that is pyrophillite.
James teaches the successful immobilization of protein on the carrier (col. 7, Example 4). Urease was immobilized on the carrier and had enzymatic activity (col. 9, lines 1-9).
Seetharam teaches the immobilization of the tyrosinase in zeolites sodium aluminosilicate (NaA) and calcium aluminosilicate (CaA). It was found that the stability of the enzyme was much superior to the enzyme immobilized on other supports and that there was no loss of activity of the immobilized enzymes during 40 to 48 hours of repeated batch operations (abstract; Tables 2-4, figure 2 and conclusion). The enzyme was immobilized on the support in a citrate buffer at pH 6.5 (page 748, section 2.2) where a pH of 6.5 is a specie that anticipates the claimed range of 6 to 9.
Messing teaches the immobilization of a wide variety of enzymes to porous glasses via a cross-linker (col. 2, lines 10-29). The carrier can be mixed, e.g., an aluminosilicate (col. 3, lines 49-55). Alcalase was immobilized by absorption at pH 7.8 (col. 5, lines 18-22) or via crosslinking at pH 7.8 (col. 7, lines 40-45). A pH of 7.8 is a specie that anticipates the claimed range of 6 to 9. In Example IV, glucose isomerase is immobilized on an aluminosilicate carrier at pH 6.5 (col. 8, lines 19-25). A pH of 6.5 is a specie that anticipates the claimed range of 6 to 9.
Thus, from the combination of James, Seetharam, He and Messing, the ordinary artisan would reasonably conclude that a variety of enzyme types can be successfully immobilized on aluminosilicate supports (including a mesoporous glass) at a pH range of 6 to 9 with good enzyme activity.
It would have been obvious to one of ordinary skill in the art before the invention was made to immobilize the acylase from Streptomyces sp. 6907 or A. utahensis NRRL-12052  on an inorganic carrier such as pyrophillite or an aluminum derivative of a mesoporous glass at a pH of 6 to 9 and to carry out the deacylation reactions of Echinocandin B and FR901379 in phosphate buffer at pH 7 to 9 and a temperature of 30 and 60 degrees C.
The ordinary artisan would have been motivated to do so due to the advantages of immobilization of the enzyme on a solid support include use in continuous reaction processes, extension of the lifetime of the enzyme and easy separation of the enzyme from the reaction mixture so that the enzyme can be reused. The ordinary artisan would have been motivated to employ a pH range of 6 to 9 for the immobilization of the enzyme because Seetharam, He and Messing show that a wide variety of enzymes, including acylases, can be immobilized onto aluminosilicate carriers in this pH range. The ordinary artisan would have been motivated to carry out the enzymatic reaction at a pH of 4 to 9 in a phosphate buffer at a temperature of 30 and 60 degrees C because these are the pH and temperature conditions that the enzyme operates. The ordinary artisan would have had a reasonable expectation that one could successfully immobilize the acylases from Streptomyces sp. 6907 or A. utahensis NRRL-12052 on an aluminum derivative of a mesoporous glass at a pH in the range of 6 to 9 and retain activity because James, Seetharam, He and Messing successfully accomplished this with retention of enzymatic activity for a variety of enzymes.
While the references listed above do not specifically teach the limitationsof the ratio of immobilized enzyme to substrate  as seen in claim 24, one of ordinary skill in the art would recognize that this ratio is an optimizable variable dependent on the degree of substrate turnover and product yield. This is motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal which then would be inclusive or cover that values as instantly claimed. Absent any teaching of criticality by the Applicant concerning the of the ratio of immobilized enzyme to substrate, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are an optimizable variable which can be met as a matter of routine optimization (MPEP § 2144.05 (II)(B).
The combined references do not teach that the product is separated from the immobilized enzyme(claim 28). The ordinary artisan would have been motivated to do so because the deacylated products are useful for the production of other pharmacetuical products. The ordinary artisan would have had a reasonable expectation that one could separate the Immobilized enzyme from the product in the reaction mixture because He teaches that the immobilized enzyme can be recovered from the reaction mixture.

Claims 23-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ueda et al. J. Antibiotics (2010) 63: 65-70) in view of James (US 5,055,429), Seetharam et al. (Enzyme Microb. Technol. (2002) 31: 747-753), He et al. (J. Molec. Catal. B: Enzymes (2000) 11: 45-53) and Messing (US 3930951) in further view of Iwamoto et al. (US 5,376,634).
The disclosure by Ueda modified by the supporting references is discussed supra.
Modified Ueda does not teach that the immobilized enzyme is a deacylase from Actinoplanes utahensis IFO-13244 (claim 23).
Iwamoto teaches that acylase from Actinoplanes utahensis IFO-13244 catalyzes the deacylation of the N-acyl group (palmitoyl) of antibiotic FR901379:

    PNG
    media_image4.png
    250
    264
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the invention was made to immobilize the acylase from acylase from Actinoplanes utahensis IFO-13244 to carry out the deacylation in the method of modified Ueda. The ordinary artisan would have been motivated to do so because each acylase (that of Ueda and the acylase taught by Iwamoto) is known to have the same function, to deacylate palmitoyl moieties from FR901379. Hence, the substitution is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another for a predictable result. The ordinary artisan would have had a reasonable expectation that one could successfully immobilized the acylase from acylase from Actinoplanes utahensis IFO-13244 on the aluminosilicate carrier of modified Ueda to carry out the disclosed deacylation because James, Seetharam and He demonstrate that a wide variety of enzymes (including acylases) can be immobilized on aluminosilicate carriers having a high ratio of Si to Al to successfully carry out catalysis.
.

Claims 23-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ueda et al. (J. Antibiotics (2010) 63: 65-70) in view of James (US 5,055,429), Seetharam et al. (Enzyme Microb. Technol. (2002) 31: 747-753), He et al. (J. Molec. Catal. B: Enzymes (2000) 11: 45-53) and Messing (US 3930951) in further view of Iwamoto et al. (US 5,376,634), as applied to claims 23-28, in further view of Ben-Bassat et al. (US 20080182307).
The disclosure by Ueda modified by the supporting references is discussed supra.
Modified Ueda does not teach that the method of separation of the product of the product-containing reaction solution is via filtration or centrifugation (claim 29).
Ben-Bassat teaches that after a reaction with an immobilized enzyme is completed the catalyst is recovered from the aqueous phase via filtration or centrifugation and the product can be recovered from the solution ([0119]).
It would have been obvious to one of ordinary skill in the art before the invention was made to separate the immobilized acylate isolated from Streptomyces sp. 6709, IFO-13224 or NRRL-12052 from the reaction mixture containing the deacylated product via centrifugation or filtration. The ordinary artisan would have been motivated to do so because centrifugation and filtration are known methods used to separate immobilized enzymes from reaction fluids containing products. The ordinary artisan would have had a reasonable expectation that one could remove the immobilized acylase via centrifugation or filtration to recover the product-containing solution because this is taught by Ben-Bassat.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508.  The examiner can normally be reached on Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN M HANLEY/Primary Examiner, Art Unit 1653